DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2 and 4-20 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 2 and 4-20 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. For example, the prior art of record does not teach “forming a buffer layer on a type IV semiconductor containing substrate, the buffer layer having a defect density that is less than about 1,000 defects/cm2; forming a first reflector stack of III-V semiconductor material on the buffer layer, wherein the first reflector stack is comprised of at least one aluminum, gallium and arsenic containing layer; forming an active layer on the first reflector stack, wherein a difference in lattice dimension between the active layer and the first reflector stack induces a strain in the active layer, wherein the active layer functions as an emission layer; and forming a second reflector stack of III-V semiconductor material on the active layer, wherein the optoelectronic device emits light wavelengths greater than 800 nm” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1. Also, the prior art of record does not teach “forming a first reflector stack of III-V semiconductor material on a germanium containing buffer layer, the germanium containing buffer layer having a defect density that is less than about 1,000 2; YOR920150685US05 (1044DC)Page 18 of 20forming an active layer on the first reflector stack, the active layer is comprised of an indium, gallium and arsenic containing composition, wherein a difference in lattice dimension between the active layer and the first reflector stack induces a strain in the active layer; and forming a second reflector stack of III-V semiconductor material on the active layer, wherein the second reflector stack is comprised of an aluminum, gallium and arsenic containing layer, wherein the optoelectronic device emits light wavelengths greater than 800 nm” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571) 270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        March 3, 2021